Proceeding pursuant to CPLR article 78 to review a determination of the respondent dated August 18, 1977 and made after a hearing, which found petitioner guilty of certain charges and dismissed him from his civil service position. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The charges were timely brought, and the respondent’s determination is supported by substantial evidence. The punishment imposed was not so disproportionate to the offenses as to be *875shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Damiani, J. P., Gulotta, Margett and Weinstein, JJ., concur.